USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page
                                                                   Filed: 1  of 1310:11 AM
                                                                          5/31/2018
                                                                                                                   Clerk
                                                                                                  Porter County, Indiana




                        IN THE PORTER COUNTY SUPERIOR COURT
                                  STATE OF INDIANA


 ARLISA ANN RUCKER,                                          CAUSE NO. 64D01-1805-CT-004302

                         Plaintiff,

         v.

 SPEEDWAY LLC,

                         Defendant.

                           ANSWER TO PLAINTIFF'S COMPLAINT

         Comes now the defendant Speedway LLC, by counsel, and for its Answer to plaintiffls

 Complaint, states:

         ].      Defendant is without knowledge or information sufficient to form a belief as to the

 truth of the material allegations contained in rhetorical paragraph 1.

         2.      Defendant denies the material allegations contained in rhetorical paragraph 2. The

 defendant is a limited liability company organized under the laws of the state of Delaware.

         3.      Defendant is without knowledge or information sufficient to form a belief as to the

 truth of the material allegations contained in rhetorical paragraph 3

         4.      Defendant denies the material allegations contained in rhetorical paragraph 4.

         5.      Defendant denies the material allegations contained in rhetorical paragraph 5.

        6.       Defendant denies the material allegations contained in rhetorical paragraph 6.

         7.      Defendant denies the material allegations contained in rhetorical paragraph 7.
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 2 of 13




         WHEREFORE, defendant prays that plaintiff take nothing by way of her Complaint, for

 judgment in its favor and against plaintiff, for costs and for all other just and proper relief in the

 premises.

                                                   Respectfully submitted,

                                                   FROST BROWN TODD LLC

                                                   By: /s/ Thomas L. Davis
                                                       Thomas L. Davis, #4423-49
                                                       Attorneys for Defendant Speedway LLC


                                   AFFIRMATIVE DEFENSES

                The fault of plaintiff Arlisa Ann Rucker caused or contributed to cause the

 incident in question and resulting damages.

        2.      Defendant reserves the right to assert additional affirmative defenses disclosed

 during discovery.

         WHEREFORE, defendant prays that plaintiff take nothing by way of her Complaint, for

 judgment in its favor and against plaintiff, for costs and for all other just and proper relief in the

 premises.

                                                   Respectfully submitted,

                                                   FROST BROWN TODD LLC

                                                   By: /s/Thomas L. Davis
                                                       Thomas L. Davis, #4423-49
                                                       Attorneys for Defendant Speedway LLC




                                                   2
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 3 of 13




                                 REQUEST FOR JURY TRIAL

          Comes now defendant, by counsel, and requests trial by jury in this matter.

                                                  Respectfully submitted,

                                                  FROST BROWN TODD LLC



                                                  By: /s/ Thomas L. Davis
                                                      Thomas L. Davis, #4423-49
                                                      Attorneys for Defendant Speedway LLC

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of May, 2018, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties by operation of the

 Court's electronic filing system. Parties may access this filing through the Court's system:

 Hilary R. Hall
 Walter J. Alvarez, P.C.
 1524 West 96t" Avenue
 Crown Point, IN 46307



                                                      /s/ Thomas L. Davis
                                                      Thomas L. Davis

 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 Phone: (317) 237-3800
 Fax: (317) 237-3900
 tdavis@fbtlaw.com


 4851-0267-1463v1




                                                  3
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page
                                                                   Filed: 4 of 13 10:09 AM
                                                                          5/31/2018
                                                                                                                Clerk
                                                                                               Porter County, Indiana




                       IN THE PORTER COUNTY SUPERIOR COURT
                                 STATE OF INDIANA


 ARLISA ANN RUCKER,                                        CAUSE NO.64D01-1805-CT-004302

                        Plaintiff,

        ►~~

 SPEEDWAY LLC,

                        Defendant.

                       APPEARANCE BY ATTORNEY IN CIVIL CASE

 This Appearance Form must be filed on behalf of every party in a civil case.

     1. The party on whose behalf this form is being filed is:
        Initiating            Responding ✓            Intervening          ;and

        the undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

        Name of party: Speedway LLC

        Address of party (see Question # 6 below if this case involves a protection from abuse
        order, a workplace violence restraining order, or a no-contact order)
        Not applicable

        Telephone # of party Not a~nlicable

        FAX: Not applicable

        Email Address: Not applicable
 (List on a continuation page additional parties this attorney represents in this case.)
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 5 of 13




    2.    Attorney information for service as required by Trial Rule 5(B)(2)

         Name:       Thomas L. Davis                                Attorney Number:       #4423-49
                     FROST BROWN TODD LLC                           Phone:                 (317) 237-3800
         Address:    201 North Illinois Street, Suite 1900          FAX:                   (317) 237-3900
                     P.O. Box 44961                                 Email:                 tdavis@fbtlaw.com
                     Indianapolis, IN 46244-0961

          (List on continuation page additional attorneys appearingfor above parry)

    3.    This is a CT case type as defined in administrative Rule 8(B)(3).

    4.    I will accept service from other parties by:
            FAX at the above noted number: Yes           No ✓
            Email at the above noted number: Yes          No ✓

    5. This case involves child support issues. Yes   No ✓ (Ifyes, supply social security
       numbersfor allfamily members on a separately attached document filed as confidential
       information on light green paper. Use Form TCM-TR3.1-4.)

    6. This case involves a protection from abuse order, a workplace violence restraining order,
       or a no —contact order. Yes        No ✓ (If Yes, the initiating party must provide an
       address for the purpose of legal service but that address should not be one that exposes
       the whereabouts of a petitioner.) The party shall use the following address for purposes
       of legal service:

                          Attorney's address
                          The Attorney General Confidentiality program address
                          (contact the Attorney General at 1-800-321-1907 or e-mail address is
                          confidential@atg.in.gov).
                          Another address (provide)



    7. This case involves a petition for involuntary commitment. Yes           No ✓

    8. If Yes above, provide the following regarding the individual subject to the petition for
       involuntary commitment:

         a. Name of the individual subject to the petition for involuntary commitment if it is not
         already provided in # 1 above:
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 6 of 13




       b. State of Residence of person subject to petition:

       c. At least one of the following pieces of identifying information:
            (i) Date of Birth
            (ii) Driver's License Number
                 State where issued                     Expiration date
            (iii) State ID number
                 State where issued                     Expiration date
            (iv) FBI number
            (v) Indiana Department of Corrections Number
            (vi) Social Security Number is available and is being provided in an attached
                 confidential document Yes       No

   9. There are related cases: Yes        No ✓ (Ifyes, list on continuation page.)

   10. Additional information required by local rule:

      Not applicable

   11. There are other party members: Yes           No ✓(Ifyes, list on continuation page.)

   12. This form has been served on all other parties and Certificate of Service is attached:
       Yes✓ No

                                                      /s/ Thomas L. Davis
                                                      Attorney or Pro Se Signature


                                                      Thomas L. Davis
                                                      Printed




                                                3
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 7 of 13




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of May, 2018, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties by operation of the

 Court's electronic filing system. Parties may access this filing through the Court's system:

 Hilary R. Hall
 Walter J. Alvarez, P.C.
 1524 West 96t" Avenue
 Crown Point, 1N 46307


                                                     /s/Thomas L. Davis
                                                     Thomas L. Davis




 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 Phone: (317) 237-3800
 Fax: (317) 237-3900
 tdavis@fbtlaw.com




 0126183.0661754 4848-1575-4855v1




                                                 4
         USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page  8 of
                                                                              Fled:     13
                                                                                    5f/J201811:16 AM
                                                          64D01-1805-CT-004302                                                                    cleric
ti   ~
                                                             Porter Superior Court 1                                             Porter County, Indiana




          STATE OF INDIANA                      }          IN THE PORTER CIRCUIT/SUPERIOR COURT
                                                    SS:
          COUNTY OF PORTER                      )          SITTING 1N V,ALPARAISO, INDIANA


          ARLISA ANN RLJCKER,

                    Plaintiff,                                      )
                                                                        CAUSE NO:
                    vs.                                             )

          SPEEDWAY LLC,                                             )

                    Defendan#.                                      )

                                                           SUMMONS

          THE STATE OF [ND(ANA TO THE DEFENDANT:                    SPEEDWAY, LLC
                                                                    CT Corporation System
                                                                    15p W. Market Street, Suite 800
                                                                    Indianapolis, IN 46204
          You have been sued by the persons) idenUfced ru "PiainrifFs^ in the Court stated above.

          The nafure of the suit against you is stated' in the C~MPGAINT which is aUtuhed ~fo this SUMMONS. It also states the
          demand which the Plaintiff has made against you.

          You must either personalty or by your attorney file your written answer to the COMPLA WT with the~Cleric within twenty
          (20) days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent
          or left for you by the Sheriff or other process server.

          In the event the SUMMONS and COMPLAINT were left for you and you then receive by fast class mail (not certified) a
          copy of the SUNU~lONS alone, this mailing is merely a confirmation that the SUr+~v10NS and COMPLAINT were
          previoasly Left for you. You should not consider the date on which you receive the mailed SU[WVIONS as the
          commencement date for thB time period allowed for your answer. Rather, the time,period allowed for your written answer
          cammenoes on the data when the SUtvIIN~NS and COMPLAINT were fast personalty served upon you or your agent or
          left for you by the Sheriff or other process server.

          However, if you or your agent first received the SUMMONS and the COMF'I.AIIVT by certified mail, you have twenty-
          threc (23) days from the date of receipt t~ file your written answer with the Clerk. If you fail to answer the COMPLAWT
          of the Plaintiff within the rimes prescribed herein, judgment wip be enterer! against you for what the Plaintiff has demanded.

          If you have a claim against the Plaintiff arisiag from the same transaction or occurrence, you may be required to assert such
          claim in writing together with your written answer.

          'ft~e following manner of service is hereby designated;    CERTIFIED MAIL              _

          Attomcys for Plaintiff:                                             Date:    ~R~2018
          i~(lntv;_R; Npll                                                                     G~~~     ~ ~yfQ~~
           ahil::Aitv.~Nci.: 'Z2'M8-~~5 ..                          Karen M. Martin, CLERK
         . j 5~4 Wit 96th venue                                     PORTF~~OUNT'Y CIRCUIT A         SUPERIOR COURTS
           S~rowti'~i~.~►riaionaasaa~                               BY:
           Tel_ No.~- (23.9) GGZ=6gOQ               --                               Deputy Cl
                                                                                                  PNp SUPFR/p

                                                                                                     ~J~~               ~~O
                                                                                                     ~                    G

                                                                                                     " SEAL ~`
     USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 9 of 13
`a




                                             CLE~tK'S CERTIFICATE OF MAILfNG

     I hereby ccrtify that on the      day of                       , 2018,1 mailed a copy of this SUMMONS and a copy
     of the COMPLAINT to the Defendant, by mail, requesting a return receipt, at the address furnished by the Plaintiff.

     KAREN M. MARTIN,
     CLERK, PORTER COUNTY CIRCIJtT AND SUPER~pR COURTS

     Dated:                                                            BY:
                                                                                 Deputy Clerk

                                          RETURN SERVICE OF SUMMONS BY MAIL

     I hereby certify that the attached return receipt was reccived by me showing that the SUMMONS and a copy of the
     COMPLAINT mailed to Defendant and was accepted by the Defendant on the on the                           day of


     KAREN M. MARTQV,
     CLERK, PORTER COUNTY CIRCUIT AND SUPEkt10R COURTS

     Dated:                                                   BY:
                                                                       Deputy Clerk

                                      RETURN OF SERVICE OF SUMMONS BY SHERIFF

     I hereby certify that 1 have served the within SCJMMONS:

     1.        By delivering on                                       , a copy of this SUMMONS, a copy of the COMPLAMT
     and all other materials filed the same date of each of t6c within named person(s).                          _     ,}

     2.       By leaving on                                       ,for each of the within Hamad persons)
                                                                                                              a copy of the
     SUIv~viONS, a copy of the COIv~LATNT and all other materials filed the same da4e'at the respective dweNing house or
     usual place of abode of                                              in .                                         .Indiana,
     with a person of suitable age and discretion residing within, whose usual duties or activities include prompt communication
     of tha person served, or by otherwise leaving such process thereat, and by mailing a copy of the SUMMONS without the
     COMPLAINT to the said named persons) at tfie addmss listed herein.

     3.       Tfiis SUMMONS came to hand this date,                                                  The within named
                                                              .was not found in'iny bailiwick this date,



     ALL DANE IN POR'[`ER COUNTY, INDIANA.
     DAV1D REYNOLDS,
     SHERIFF OF PORTER COUNTY, INDIANA
     BY:

                                                  SERVICE ACKNOWLEDGED

     A copy of the within SUMMONS, a copy of the CON~LAINT and all materials filed the seine date attached therew were

     received by me at                                                                              -its
                                         fndiana, on this date,


     Signature of Defendant
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 pageFiled:
                                                                        10 5171201811:1C1e~M
                                                                             of 13
                                          64D01-1845-CT-004302
                                                Porter Superior Court 1                          PoRer County, IndJana




    STATE O~ INDIANA                  )           1N THE PORTER CIIZCUIT/SUPERIOR COURT
                                          SS:
    COUNTY OF PORTER                  )           SITTING TN PORTER COUNTY, INDIANA


    ARLISA ANN RUCKER,                                     )

            Plaintiff,                                     )
                                                               CAUSE NO:
            vs.                                            )

    SPEEDWAY LLC,                                          )

           Defendant.                                      )

                                                  COIVIPLAINT

            CONIES NOW the Plaintiff, Ar~isa Ann Rucker, by counsel, WALTER J.

    ALVA.REZ, P.C., and for her cause of action. against Defendant Speedway LLC now states

    as follows:

            Z.       This is a civil action for injuries and damages that the Plaintiff, Arlisa Ann

    Rucker, sustained as the result of a slip and fall which occurred on June 19, 2016, as she

    was walking back to her car, after paying for gas at a gas station facility awned, operated

    and/or controlled by the Defendant, in Valpazaiso, Porter County, State of Indiana

           2.        The Defendant, Speedway LLC, is a corporation orgazzized and existing

    under the laws of the State of Ohzo and doing business in the State of Indiana.

           3.        On June 19, 2016, the Plaintiff was lawfully on the premises e€ the

    Defendant as a business invitee, with the permission of and far the benefiE of the Plaintiff.

           4.        At this date and time, due to the negligence of the Defendant, the Plaintiff

    slipped and fell due to a liquid substance on the pavement at the Defendant's facility,

    fhezeby s     A~~+ing injuries.
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 11 of 13




         5.    The Defendant had a duty to the Plaintiff to maintain their premises in a

               reasonably safe condition, and the Defettdant negligently failed to do so.

         6.    The Defendant's negligence towazd the Plaintiffincludes, but is not liunited

               to, all of the fallowing:

               a.      Failure to exercise reasonable care to discover a dangerous
                       condition wtuch provided an unreasonable risk of harm to the
                       Plaintiff;

               b.      Failure to operate their establishment in a reasonably carefiil and
                       prudent manner;

               c.      Failure to exercise reasonable care to protect business invitees
                       against said danger, when the Defendant either knew or should
                       reasonably have known that its invitees would not recognize the
                       danger, or would fail to protect themselves against said dar►ger;

               d.      Failure to follow recommendations that would have prevented the
                _ ..   aforementioned hazard;                       `.                 _.

               e.      Failure to exercise the requisite degree of care that a reasonably
                       prudent person would have exercised under the same or sunilar
                       circumstances or conditions;

               f.      Failure to operate their estat~Iislzment in a reasonably careful and
                       prudent manner',

               g.      Negligent hieing and/or training of individuals and/or entities;

               h.      Failure to keep clear of wet and/or slippery foreign substances the
                       pavement and other walking surfaces at their establishment ~ order
                       to pxotect against this dangerous condition, failure to place mats
                       down to protect against this dangerous condition, and/or failure to
                       put up ~tlequake ~ignage ur other me~n~ to wtun cusluiUcrs of 11us
                       dapgerous condition; and

               i.      Failure to comply with the doctrine of spoliation of evidence,
                       pursuant to Indiana law, to maintain and preserve evidence.
USDC IN/ND case 2:19-cv-00165-TLS-APR document 1-1 filed 05/06/19 page 12 of 13




           7.     That as a direct and proximate result of the negligence of the Defendant, the

    Plaintiff suffered injuries, some of which are permanent; incurred medical expenses for

   care, testing and treatment; suffered loss of wades and earning ability; and suffered an

   inability to engage in her normal daily activities for an indefinite period of time.

           VirHE~tEFORE, Plaintiff, Artisa Ann Rucker, demands judgment against

   Defendant, Speedway LLC, and prays as follows: far reasonable compensatory damages;

   for pre judgment interest and post judgment interest; for the casts of this action; and for all

   other necessary and proper relief.

                                                  Respectfully submitted,

                                                   WALTER J. ALVAREZ, P.C.

                                                          ~~~
           .                       _              Hilary, R. Hall (# 22728-45)                       ~_.
                                                  Walter J. Alvarez, P.C.
                                                  Attorneysfor Plaint


                                 DEMAND FOR JURY TRIAL


           The Plaintiff, Arlisa Ann Rucker, hereby demands a jury trial for all counts and

   claims set forth in this Complain

                                                   Respectfully submitted,

                                                   WALTER J. ALVAREZ, p.C.




                                                  Hzlary R. Hali (# 2272
                                                  Walter J. Alvarez, P.C.
                                                  1524 W. 96~' Avenue
                                                  Crown Point, IN 45307
                                                  Attorneys for Plainti,f~ j`'
USDC IN/ND case 2:19-cv-00165-TLS-APR  document 1-1 filed 05/06/19 pageFiled:
                            64D01-1805-CT-004302                          13 Sf712018
                                                                              of 13 17:16 AM
                                                                                                                                 cie►x
                                                  Porter Superior Court 1                                        PoRet County, Indiana

 STATE OF INDIANA                    )          IN THE PORTER CIRCUIT/SUPERIOR COURT
                                         SS:
 COUNTY OF PORTER                    )          SITTING IN PORTER COUNTY, IND[ANA


 ARLISA .ANN RUCKER,                                    )

         Plaintiff,                                     )
                                                            CAUSE NO:
         vs.                                            )

 SPEEDWAY LLC,                                          )

         Defendant.                                     }



Party Classification:      Initiating X        Responding _ Entervening

         The undersigned attorney and all attorneys listed on this form now appear in this case for the following
         party member{s): ,~►RLISA A.N~V-RUCKFR

2.       Applicable attamey information for service as requested by Trial Rule 5(b)(2) and for case information as
         required by Trial Rules 3.1 and 77(B) is as follows:

        Name; W,~lter J. Alvtttez               Atty. Number: 323 3-45 Email: nlv~i~pclA+gnu ~i.com.
        Name: ,~y~~ J. .Alvaxez                 Atty. Number: 32393-4~ Email: st~v~n a~vithsil~i+ezcem
        Name: ~~Aic}i~el<P. MaRarlanQ           Atty. Number: 32393-45 Email: mrhtta~.~g;~'thv~~m
        Name: 9~ P. Alvarado ~ ~                Atty. Number: 32393-45 Email: ~~~'t_thnl,~► i~'~,,com
        Name: Ake T. „~~}e                      Atry. Number: 32393-45 Email: ~g~u 8Q(~7 eq      r~~t
        Address: ~,~~4 W, 9b't' Avenue                   Phone Number.,j219L662 00
                 Cro}n~Point~ IN 463p7                   Fax Number: (2~,g) b62-6410

3.       There are other party members: Yes _ No             X (1f yes, list on continuation page}

4.       Jjfirst initiating partyfling this case, the Clerk is requested to assign this case the following Case Type
         under Administrarion Rule 9(b)(3}:

5.       I wi11 NOT accept service by FAX at any number.

6.       This case involves support issues. Yes _ No           X (If yes, supply social security numbers far all family
         members on continuation page.)

7.       7'hore are related cases: Yes _ No          3C (If yes, list on continuarion page.)

8.       This form has been served on•ai! other parties,
                  Certificate of Service Attached: Yes _ No           3C

9.       Additional information requQed by local rule:

                                                                                     ~~i
                                                                            Hilary R. Hall, #22728-45
                                                                            Attamey-at-I..aw
                                                                            Atiorney information shown above
